IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

SHARRON DESHAZIER,

             Appellant,

 v.                                                     Case No. 5D16-1184

STATE OF FLORIDA,

             Appellee.

                                         /

Opinion filed September 23, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

Sharron Deshazier, Lowell, pro se.

No Appearance for Appellee.


PER CURIAM.

      Sharron Deshazier appeals the summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for postconviction relief in which he alleged ineffective assistance

of trial counsel. We conclude that although the allegations set forth in Ground One and

a part of Ground Four (the alleged failure to depose Marty Carr or Steven Reed) were

legally insufficient, Deshazier should have been afforded the opportunity to amend these
particular claims. S e e Spera v. State, 971 So. 2d 754, 761-62 (Fla. 2007). The trial

court’s order is otherwise affirmed.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.


ORFINGER, TORPY and EVANDER, JJ., concur.




                                           2